DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 includes a superfluous closing parenthesis immediately preceding the subject matter introduced by amendment.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 7 have been amended to recite that the number of moles of a monomer represented by Structural Formula 2 is greater than the number of moles of a monomer represented by Structural Formula 3.  This includes a molar ratio having a lower limit of slightly greater than 1:1 and having no upper limit.  
The Applicant points to paragraphs [0087]-[0097] in the specification as support for the new limitation.  This portion of the specification provides support for three molar ratios of Structural Formula 2:Structural Formula 3 - approximately 1.89:1 (p. 16-17, [0088] and [0093]); 2.47:1 (p. 17, [0094]); and 3.73:1 (p. 17, [0097]).  These ratios may also be expressed as 1:0.53; 1:0.40; and 1:0.27, respectively.  These ratios are associated with a single species falling within the scope of Structural Formula 2 (isosorbide) and a single species falling within the scope of Structural Formula 3.  
The specification does not include a broader disclosure of a suitable molar ratio of  Structural Formula 2:Structural Formula 3, nor does the specification include a more general disclosure of a number of moles of Structural Formula 2 greater than a number of moles of Structural Formula 3.  The specification also fails to establish that the three ratios established by the cited paragraphs extends beyond the exemplified species.  
The specification provides support for a molar ratio of isosorbide:terephthalic acid of either 1:0.53, 1:0.40, or 1:0.27.  The specification does not provide support for any ranges/values falling between these data points, for any ranges/values falling above or below these data points, or for any other species falling within Formula 2 or Formula 3.  Therefore, the subject matter introduced in amended claims 1 and 7 includes new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
Claims 2-6, 16, and 17 depend from claim 1.  Claims 8-15 and 18 depend from claim 7.  The dependent claims are drawn to new matter for the reasons discussed above.
Claim 4 has been amended to recite four structural formulas, each of which are joined to one another to form a polymer.  The four structural units describe repeating units joined by ketone linkages.  The specification does not provide any support for polymers of this type.  
Additionally, each of the structural units includes two points of attachment to a polymer backbone.  The language of claim 4 appears to require that each of the structural units “are joined to one another”.  This would require that each structural unit is joined to three other structural units, creating a crosslinked or networked polymer structure.  A structure formed by joining each of the claimed structural units to one another is not supported by the specification.
New claims 17 and 18 recite a molar ratio of  Structural Formula 2:Structural Formula 3 of 1:0.26 to 1:0.53.  As discussed above, the specification provides support for a molar ratio of isosorbide:terephthalic acid of either 1:0.53, 1:0.40, or 1:0.27.  The specification does not provide support for any ranges/values falling between these data points, or for any other species falling within Formula 2 or Formula 3.  Therefore, claims 17 and 18 are drawn to new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires a copolyester comprising a structure represented by Structural Formula 9:

    PNG
    media_image1.png
    356
    842
    media_image1.png
    Greyscale

It is unclear if this structure requires four separate polymers arranged in some repeating structure designated by the variable p, or if the structure requires that each of the individual subunits are joined to one another in an unspecified order, with a repeating group of all four subunits designated by the variable p.  
Claim 4 further references four structures described as being in Structural Formula 9.  Three of these structures are not present in Structural Formula 9.  It is unclear if Claim 4 is limited to Structural Formula 9, or if the additional structural units which would necessarily be joined by ketone linkages must also be present in order to read on the claim.
Claim 4 requires that “each” of the four newly introduced structures “are joined to one another to form a polymer”.  The plain language of the claim appears to require that each of the four structures is joined to the other three structures in some way.  However, only two possible points of attachment are provided for each structure.  It is unclear how each of these structures could be joined to one another.
The rejection of claim 4 may be amended by clarifying the structure of the polymer.  For example, there is support throughout the specification for the following structure:  

    PNG
    media_image2.png
    237
    1454
    media_image2.png
    Greyscale

This structure reflects the ester linkage present between the repeating units; the manner by which the repeating units are linked to one another; and the nature of the overall repeating structure designated by the variable p.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0177854; cited in prior Office action).
Regarding Claim 1, Lee teaches a polyester resin obtained by copolymerizing an acid component comprising terephthalic acid and a diol component comprising 1,4-cyclohexanedimethanol (CHDM) and isosorbide (Abstract).  The acid component also includes a comonomer such as 2,6-naphthalenedicarboxylic acid (NDCA) (p. 2, [0011]).  
CHDM reads on Structural Formula 1 where R1-R4 are H.  Isosorbide reads on Structural Formula 2 where R5-R8 are H.  Terephthalic acid reads on Structural Formula 3 where R9-R12 are H.  NDCA reads on Structural Formula 4 where R13-R18 are H.  
Lee teaches that the molar ratio of diol components to diacid components is 1.05:1 to 3:1 (p. 3, [0016]).  A diacid comonomer such as NDCA may be included with terephthalic acid in amounts of 0-50 mol% (p. 2, [0011]).  When a comonomer such as NDCA is present in this amount, terephthalic acid will be included in the amount of 50-100 mol%.  The diol component includes isosorbide in amounts of 1-60 mol% (p. 2, [0012]).  
The claims effectively require a molar ratio of greater than 1:1.   Using the molar ratios described at [0016], these portions of Lee effectively suggest an isosorbide:terephthalic acid ratio of 1:95.2 (1 mol% isosorbide; 100 mol% terephthalic acid; diol:diacid ratio of 1.05:1) to 3.6:1 (60 mol% isosorbide; 50 mol% terephthalic acid; diol:diacid ratio of 3:1).  Thus, it is apparent that Lee teaches toward a range overlapping the range effectively required by the claims.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding claim 2, each of the diol monomers represented by Structural Formulas 1 and 2 must necessarily be bonded to dicarboxylic acid monomers represented by Structural Formulas 3 and 4 to form a polyester.
Regarding claim 3, a polyester based on CHDM, isosorbide, terephthalic acid, and NDCA will necessarily include structural units derived from the reaction between CHDM and terephthalic acid (Structural Formula 5); between CHDM and NDCA (Structural Formula 6); between isosorbide and terephthalic acid (Structural Formula 7); and between isosorbide and NDCA (Structural Formula 8) where each of R1-R18 are H.
Regarding claim 6, the molar ratio of diol components (Structural Formulas 1 and 2) to diacid components (Structural Formulas 3 and 4) is 1.05:1 to 3:1 (p. 3, [0016]).
Regarding claim 7, Lee teaches a method for preparing the polyester described above.  The method includes an esterification reaction between the acid and diol components (p. 2-3, [0015]).  The prepolymer formed during the esterification step is then condensed in the presence of a catalyst (p. 3, [0017]).
Regarding claim 8, the esterification reaction takes place at a temperature of 200-300°C (p. 2-3, [0015]).
Regarding claim 9, suitable catalysts include tetraethyl titanate (i.e. titanium ethoxide), tetrapropyl titanate (i.e. titanium propoxide), and tetrabutyl titanate (i.e. titanium butoxide) (p. 3, [0017]).
Regarding claims 10 and 11, a stabilizer such as phosphoric acid is included (p. 3, [0017]).
Regarding claims 12 and 13, the reaction is carried out at a temperature of 240-300°C and pressure is reduced to 0.1 mm Hg (0.1 torr) (p. 3, [0017]).
Regarding claim 14, the molar ratio of diol components (Structural Formulas 1 and 2) to diacid components (Structural Formulas 3 and 4) is 1.05:1 to 3:1 (p. 3, [0016]).
Regarding claim 15, the polycondensation reaction carried out at elevated temperature under reduced pressure for a time period of 1-10 hours described at page 3, [0017] reads on solid state polymerization.
Regarding claim 16, Lee teaches films and optical products formed from the polyester described above (p. 2, [0014]).  
Regarding claims 17 and 18, as discussed above, Lee teaches toward a molar ratio of 1:95.2 to 3.6:1.  This is equivalent to a range of 1:95.2 to 1:0.28.  This overlaps the claimed range.

Claims 1-3, 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kliesch et al. (US 2012/0196979) in view of Germroth et al. (US 6,914,120).
Regarding Claim 1, Kliesch teaches films formed from a polyester whose diol component includes CHDM and whose dicarboxylic acid component includes at least 55 mol% of either terephthalic acid or NDCA and at least 18 mol% of a secondary dicarboxylic acid differing from the main component (Abstract).  When the main component is NDCA, the secondary dicarboxylic acid may be terephthalic acid (p. 2, [0015]).  Thus, Kliesch teaches toward a polyester containing Structural Units 1, 3, and 4.  Kliesch does not teach a monomer represented by Structural Formula 2.
In the same field of endeavor, Germroth teaches that isosorbide is generally known in the art as a diol that can act as a partial substitute for other diols in polyesters that include terephthalic acid moieties.  Isosorbide improves the thermal properties of such polyesters by giving the polymer a higher Tg.  Isosorbide also enhances performance in a variety of applications (col. 1, lines 23-35).  Germroth’s polyester is suggested for use in a variety of articles including films (col. 1, lines 14-16)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kliesch in view of Germroth to combine isosorbide with CHDM in the diol component of Kliesch’s polyester for the benefit of improved thermal properties, increased Tg, and enhanced performance.  Modification in this way results in a copolyester comprising each of the claimed structural units where R1-R18 are H.
Germroth teaches combining 0.25-50 mol% of isosorbide with 50-99.75 mol% of an additional diol (col. 6, lines 49-55).  Germroth further teaches toward polyesters whose diol and diacid components equal a total of 100 mol% each (col. 4, lines 57-59; col. 5, lines 48-50), indicating an equimolar (i.e. 1:1) ratio of diol and diacid components.  Kliesch teaches a dicarboxylic acid component comprising 55-82 mol% NDCA and 18-45 mol% terephthalic acid (p. 2, [0015]).  
The combined teachings of Kliesch and Germroth suggests polyesters including 0.25-50 mol% isosorbide and 18-45 mol% terephthalic acid.  This describes a molar ratio of isosorbide:terephthalic acid of 1:180 to 2.8:1.  The claims effectively require a molar ratio of greater than 1:1.  Thus, the molar ratio of isosorbide to terephthalic acid established by Kliesch and Germroth overlaps the claimed relationship where a number of moles of Structural Formula 2 exceeds the number of moles of Structural Formula 3.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 2, each of the diol monomers represented by Structural Formulas 1 and 2 must necessarily be bonded to dicarboxylic acid monomers represented by Structural Formulas 3 and 4 to form a polyester.
Regarding Claim 3, a polyester based on CHDM, isosorbide, terephthalic acid, and NDCA will necessarily include structural units derived from the reaction between CHDM and terephthalic acid (Structural Formula 5); between CHDM and NDCA (Structural Formula 6); between isosorbide and terephthalic acid (Structural Formula 7); and between isosorbide and NDCA (Structural Formula 8) where each of R1-R18 are H.
Regarding Claim 5, when the main component is NDCA, the secondary dicarboxylic acid may be terephthalic acid.  In this embodiment, the polyester includes a dicarboxylic acid component comprising 55-82 mol% NDCA and 18-45 mol% terephthalic acid (p. 2, [0015]).  This indicates a ratio of monomers represented by Structural Formula 3 to monomers represented by Structural Formula 4 ranging from approximately 0.23 to 0.82.  The claimed ratio of 1:9 to 4:6 corresponds to a range of approximately 0.11 to 0.67.  Thus, Kliesch’s ratio of terephthalic acid to NDCA overlaps the ratio recited in Claim 5.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
 Regarding Claim 6, Germroth suggests combining isosorbide with 50-99.75 mol% of another diol such as CHDM (col. 4, lines 49-57).  This range suggests a molar ratio of 1:1 or more.  This overlaps the claimed range of 1:1 to 2:1.
Regarding Claim 16, Kliesch’s films have a transparency of 85% or more and a haze of 7% or less, allowing clear images to be visible through the films (p. 3, [0025]).  
Regarding claim 17, as discussed above, Kliesch and Germroth teach toward a ratio of isosorbide:terephthalic acid of 1:180 to 2.8:1.  This is equivalent to a ratio of 1:180 to 1:0.36.  This overlaps the claimed range.  

Response to Arguments

The Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.
The Applicant argues that amended claim 4 is sufficient to overcome the previous rejection under 35 U.S.C. 112(b).
Claim 4 remains indefinite under 35 U.S.C. 112(b) for the reasons stated above.
The Applicant’s arguments regarding the rejection of claims 1-4 and 6-16 under 35 U.S.C. 102(a) are persuasive.  Lee does not anticipate the claimed invention where a number of moles of a monomer represented by Structural Formula 2 is greater than a number of moles of a monomer represented by Structural Formula 3. However, this feature of the claimed invention is obvious over Lee as discussed in greater detail in the new ground of rejection under 35 U.S.C. 103 presented above.
The Applicant acknowledges that Lee discloses amounts of terephthalic acid relative to the total acid components, and amounts of isosorbide with respect to the total diol components.  However, the Applicant argues that Lee fails to teach a relationship between the amount of terephthalic acid and isosorbide.  
Lee teaches that the molar ratio of diol components to diacid components is 1.05:1 to 3:1 (p. 3, [0016]).  Thus, the total molar amount of diol components exceeds the total molar amount of diacid components.  
Lee teaches that a diacid comonomer such as NDCA may be included with terephthalic acid in amounts of 0-50 mol% (p. 2, [0011]).  When a comonomer such as NDCA is present in this amount, terephthalic acid will be included in the amount of 50-100 mol%.  The diol component includes isosorbide in amounts of 1-60 mol% (p. 2, [0012]).  
The claims effectively require a molar ratio of greater than 1:1.   Using the molar ratios described at [0016], these portions of Lee effectively suggest an isosorbide:terephthalic acid ratio of 1:95.2 (1 mol% isosorbide; 100 mol% terephthalic acid; diol:diacid ratio of 1.05:1) to 3.6:1 (60 mol% isosorbide; 50 mol% terephthalic acid; diol:diacid ratio of 3:1).  Thus, it is apparent that Lee teaches toward a range overlapping the range effectively required by the claims.
With respect to the rejection of claims 1-6 and 16 under 35 U.S.C. as being unpatentable over Kliesch in view of Germroth, the Applicant argues that Germroth’s examples fail to disclose that the number of moles of isosorbide is larger than the number of moles of terephthalic acid.  
A teaching contained in a reference’s broader disclosure may be relied upon despite not appearing in the reference’s examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.
Germroth’s broader disclosure teaches combining 0.25-50 mol% of isosorbide with 50-99.75 mol% of an additional diol (col. 6, lines 49-55).  Germroth further teaches toward polyesters whose diol and diacid components equal a total of 100 mol% each (col. 4, lines 57-59; col. 5, lines 48-50), indicating an equimolar (i.e. 1:1) ratio of diol and diacid components.  Kliesch teaches a dicarboxylic acid component comprising 55-82 mol% NDCA and 18-45 mol% terephthalic acid (p. 2, [0015]).  
The combined teachings of Kliesch and Germroth suggests polyesters including 0.25-50 mol% isosorbide and 18-45 mol% terephthalic acid.  This describes a molar ratio of isosorbide:terephthalic acid of 1:180 to 2.8:1.  The claims effectively require a molar ratio of greater than 1:1.  Thus, the molar ratio of isosorbide to terephthalic acid established by Kliesch and Germroth overlaps the claimed relationship.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762